IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-72,702-02



EX PARTE MELISSA ELIZABETH LUCIO




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 07-CR-885-B IN THE
 138TH DISTRICT COURT OF CAMERON COUNTY


	Per Curiam. 
 
 ORDER


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In July 2008, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Lucio v. State, 351 S.W.3d 878 (Tex. Crim. App. 
2011), cert.  denied, 132 S. Ct. 2712 (2012).
	Applicant presents ten allegations in her application in which she challenges the
validity of her conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Additionally, grounds for relief one,
two, and six are also procedurally barred.  See Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App.
1989); Ex parte Acosta, 672 S.W.2d 470 (Tex. Crim. App. 1984).  Regarding ground for relief
ten, while we note that the trial court's findings and conclusions are valid on the merits, the
issue is not cognizable on habeas review.  See Ex parte Alba,  256 S.W.3d 682 (Tex. Crim. App.
2008).  Therefore, based upon the trial court's findings and conclusions and our own review,
we deny relief. 
	IT IS SO ORDERED THIS THE 9TH DAY OF JANUARY, 2013.
 
Do Not Publish